RADER, Circuit Judge.

ORDER

The Director of the United States Patent and Trademark Office responds to the court’s December 19, 2007 order directing him to respond concerning how these appeals should proceed. Gilbert P. Hyatt moves for an extension of time to respond and joins the Director’s response.
In the above-captioned appeals, the United States District Court for the District of Columbia remanded to the Patent and Trademark Office (PTO). Hyatt v. Dudas, No. 04-CV-0122 (Jan. 31, 2006); Hyatt v. Dudas, No. 04-CV-01496 (Jan. 31, 2006); Hyatt v. Dudas, No. 05-CV-00309 (Jan. 31, 2006); Hyatt v. Dudas, No. 05-CV-00834 (Jan. 31, 2006). The Director appealed the remand orders.
These appeals were stayed pending disposition of Hyatt v. Dudas, 2006-1171. The court’s decision in 2006-1171 was is*945sued on June 28, 2007 and the mandate issued on August 20, 2007. Hyatt v. Dudas, 492 F.3d 1365 (Fed.Cir.2007) (Hyatt I).
The Director states that the district court remanded the above-captioned cases to the PTO on the basis of its decision to remand the case underlying our decision in Hyatt I. In Hyatt I, this court reversed the district court’s remand order. The court agrees that it is appropriate to remand. Further, based on our decision in Hyatt I, the district court remand orders in the above-captioned appeals are vacated.
Accordingly,
IT IS ORDERED THAT:
(1) The district court’s remand orders are vacated and the cases are remanded.
(2) Each side shall bear its own costs.